         Case 1:18-cv-06471-ER Document 108 Filed 11/01/18 Page 1 of 1
                                                     U.S. Department of Justice

                                                     Civil Division
                                                     Federal Programs Branch

                                                     October 31, 2018

BY ECF
The Honorable Edgardo Ramos
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square                                                             11/1/2018
New York, New York 10007

               Re:    State of New York, et al. v. U.S. Dep’t of Justice, 18-cv-6471 (ER)
                      City of New York v. Jefferson B. Sessions III, et al., 18-cv-6474 (ER)

Dear Judge Ramos:

         On behalf of the Federal defendants (the “Government”) in the above-referenced actions,
and after consultation with plaintiffs’ counsel (who advise that they have no objection to this
letter), I write to follow up on the parties’ joint letter dated October 24, 2018 (ECF No. 106 in
18-cv-6471), regarding availability for oral argument, if the Court so chooses. The Government
is now unavailable on November 14, 2018. The Government remains available on the following
dates: November 16, 28, and 30. The Government will, of course, endeavor to make itself
available on any other date the Court deems appropriate.

        I thank the Court for its consideration of this submission.

                                             Respectfully submitted,
                                             JOSEPH H. HUNT
Oral Argument will be held on                Assistant Attorney General
November 16, 2018, at 2:30 p.m.
                                             CHAD A. READLER
SO ORDERED.                                  Principal Deputy Assistant Attorney General

                                             BRETT A. SHUMATE
                                             Deputy Assistant Attorney General

          11/1/2018                          JOHN R. TYLER
                                             Assistant Director

                                              /s/ Daniel D. Mauler           .
                                             DANIEL D. MAULER
                                             Trial Attorney
                                             U.S. Department of Justice
                                             Civil Division, Federal Programs Branch
                                             1100 L Street, NW
                                             Washington, DC 20005
                                             (202) 616-0773
